Appeal Reinstated; Motion Granted; Appeal Dismissed and Memorandum
Opinion filed February 2, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00781-CV


                   KEITH BRIAN ZACHARIAS, Appellant

                                         V.

  SARAH DOROTHY GISH, INDIVIDUALLY AND AS INDEPENDENT
 EXECUTRIX OF THE ESTATE OF CALUDIA IMWALLE ZACHARIAS,
                         Appellee

                      On Appeal from Probate Court No. 1
                             Harris County, Texas
                       Trial Court Cause No. 474012-401


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed October 15, 2020. On December
22, 2020, we abated this case and referred the parties to mediation.

                                          1
      On January 25, 2021, appellant filed a motion to dismiss the appeal. See
Tex. R. App. P. 42.1. Appellant asserts that the parties attended mediation and
settled the claims, rendering the matters on appeal moot. We reinstate the appeal,
grant appellant’s motion, and dismiss the appeal.



                                      PER CURIAM



Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                         2